Citation Nr: 1758115	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-31 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1978 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  Jurisdiction is retained by the Regional Office in Albuquerque, New Mexico.

The Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge in July 2016.  The transcript is of record.

The Board remanded the matter in February 2017 for further development.  It has returned for adjudication.


FINDING OF FACT

A chronic disorder of the low back was not shown in service; arthritis of the lower back was not incurred to a compensable degree within one year from service, and has not presented continuous symptoms since service; and, the preponderance of the evidence fails to establish an etiological relationship between the Veteran's diagnosed arthritis of the lumbar spine and his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lower back disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has alleged that medical records were missing from his file.  It is not clear to which records the Veteran is referring.  He mentioned hospitalization records, which presumably refers to his spinal fusion.  However, records of his spinal fusion are, however in the claims folder.  He also stated that the note from his doctor attributing his condition to service was missing, but that note is in the claims folder.  To the extent that he meant his service treatment records, the relevant complaint in service about back pain is in the claims folder.  As the Veteran reported only going to sick call once for fear of being removed from service it does not appear that there is something missing.

The Veteran also stated that he believed the government was required by law to keep all his records.  VA does have a duty to assist a Veteran in obtaining relevant records to a claim, but VA does not ordinarily keep many of the relevant records, including service records and records from third party doctors and hospitals.  VA will try to obtain those records, but ultimately it is the Veteran's burden to show evidence that supports his or her case.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

With the exception of the above contentions, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, arthritis is a qualifying chronic disease. 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Service treatment records indicated that the Veteran suffered from an upper back sprain in January 1981.  His discharge examination noted thoracic scoliosis, but no other back problems.

A September 2002 emergency room note stated that the Veteran had no specific or chronic problems with his musculoskeletal system.  

Medical records in 2003 included regular reports of back pain.  A note from October 2003 stated that an x-ray of the lumbosacral spine was unremarkable.  The medical records also noted that the Veteran worked as a refrigerator technician and that his job involved a lot of bending, pushing, pulling and occasional lifting.  

Back pain complaints continued and a January 2005 primary care record reported that an x-ray showed decreased space and some arthritic changes of the vertebrae.  A March 2005 MRI indicated minor changes at several levels with a bulging disc at L5-S1.  

The Veteran underwent a posterior lumbar interbody fusion in June 2006.

In June 2007, the Veteran was taken to the emergency room after an automobile accident.  He complained of lower back and cervical spine pain.  

In February 2010, the Veteran's friend wrote that she knew the Veteran before service and noted that after service "I had noticed his health going down from there with some of his many problems being his failing back and his hearing."  

Another friend wrote in March 2010 that the Veteran had mobility issues "for as long as I have known him."

A third friend wrote in March 2010 that the Veteran had back problems for many years and that he had complained about back pain since he was in the Marine Corps.  

Also in March 2010, the Veteran's physician wrote that the onset of the Veteran's pain was in the military and that the Veteran reported to him that he had repetitively lifted heavy machinery and tanks while serving.  The physician concluded that the Veteran's condition was related to the activities in the military and that the onset of his pain and disabling condition occurred while he was in active service.  

In August 2010, VA examined the Veteran.  He was diagnosed with degenerative joint disease of the lumbosacral spine, status post L5-S1 spinal fusion with chronic symptoms.  The examiner opined that it was less likely than not that the Veteran's lower back condition related to service.  The examiner noted that there was only a single back complaint (pertaining to the upper back) during service, and that was not at the site of the Veteran's current symptoms.  The examiner also explained that there were additionally no further complaints of back problems in the record until the 2000s.  

In July 2016, the Veteran testified that he had hurt his back in service and that the corpsman told him to stop complaining or that he would be kicked out.  The Veteran testified that he continued to have back pains and that he was treated around 1985 at the LMC.  

VA examined the Veteran's back again in March 2017.  The examiner opined that the Veteran's current lumbosacral back problems were less likely than not related to his service.  The examiner explained that both the notation of upper back pain in June 1981 and potential thoracic scoliosis at discharge referred to different portions of the back than the current diagnosis.  Moreover, the examiner noted that the Veteran's medical records from service to 2003 did not note a back-pain problem, and that when the Veteran sought treatment for back pain in 2003, he said his back had hurt for the past five years.  The examiner summarized that because different areas of the back were affected, more than twenty-years had passed before a diagnosis, and the Veteran's refrigerator technician job would put stress on his back, it was less likely than not that the Veteran's lower back pain related to service.

The weight of the evidence is against a nexus to service.  The 2017 examiner is weighed heavily here as he provided a rationale for his opinion including that the Veteran's in-service problems affected a different part of his back than the part that was currently disabled.  This opinion outweighs the 2010 opinion of the Veteran's physician because the Veteran's physician did not provide a rationale and appeared to be relying on an incomplete set of facts.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a practitioner "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  The private physician did not acknowledge or explain the difference between the areas of the Veteran's back that were affected during service and currently.  The physician also failed to address the Veteran's extensive post-service history of heavy manual labor and injuries to the low back.

The Veteran notes that his active service included strenuous activities and training that made him susceptible to injuring his back.  He had provided internet article to support his argument.  There is nothing in the record to refute this contention.  However, as indicated, the VA examiner gave full consideration to the nature and circumstances of the Veteran's active service and concluded that the evidence does not support a finding of service connection.

The Veteran's testimony and the statements by the Veteran's friends do not alter the weight of the evidence.  The Veteran's friends mainly state that the Veteran's back has been troubling the Veteran for a long time; however, that is not the issue at hand.  Although the Veteran and some of his friends have stated that the Veteran had back problems from service, the VA examiner explained that the Veteran did not have the same back problem now that he had in service.  Neither the Veteran nor his friends stated that the same part of his back hurt after service as is injured currently.  Indeed, the service treatment records indicated that it was not the same part of the back.

Moreover, there was an extended period after service without medical complaint where the Veteran worked in a profession that is known to be hard on the lower back.  A long period without medical complaint weighs against service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  This is especially true where, as here, the Veteran had extensive later medical records for treatment for the back after working in his alternative profession for decades and the VA examiner opined that this profession was a likely intervening cause.

The Veteran did testify that he sought treatment for his back at LMC in 1985.  This appears to be mistaken, however, as the records from LMC indicated that he was first seen in the 2000s.  Although it is possible that some records were missing; there is an additional gap of more than a decade and a half after 1985 without additional treatment.  Even if LMC treated the Veteran in 1985 there is nothing to suggest whether the Veteran was treated for the area of the back in service or the area of the back at issue today.

The Veteran also testified that he avoided reporting back pain in the military because he was afraid of being kicked out.  This does not explain, however, the large gap in time between service and medical complaint.  Nor does it explain why back pain was not described on the Veteran's separation physical as the Veteran was already leaving the service at that time.  Moreover, as noted by the examiner, the part of the back that hurt during service is not the part at issue today.

Presumptive service connection must also be denied.  Presumptive service connection requires that the Veteran's arthritis manifested to a degree of 10 percent or more within one year of service.  X-rays from as late as October 2003 were negative, however, for arthritis.  The weight of the evidence is against the Veteran having arthritis within one year of service.

Service connection under continuity of symptomatology must also be denied.  Although the Veteran and his friends stated that he had continuous back pain since service, the rule "does not mean that any manifestation of joint pain . . . in service will permit service connection of arthritis . . . first shown as a clearcut clinical entity at some later date."  38 C.F.R. § 3.303(b).  The Veteran here was shown not to have lumbar arthritis as late as October 2003.  Even if the Veteran had continuous back pain, it was not as a symptom of arthritis.  

Moreover, the weight of the evidence is against continuous symptoms of a lower back problem.  During service the Veteran had upper back pain, now lower.  There were then several decade-long periods without any medical complaint and medical records as late as 2002 indicating that the Veteran did not have chronic lower back problems.  Further, when the Veteran described the pain in 2005, he described it as having persisted for about five years.  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for lower back disability must therefore be denied.


ORDER

Entitlement to service connection for a lower back disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


